Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 1 of 23
              USCA11 Case: 14-13855 Date Filed: 10/27/2014 Page: 1 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 2 of 23
              USCA11 Case: 14-13855 Date Filed: 10/27/2014 Page: 2 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 3 of 23
              USCA11 Case: 14-13855 Date Filed: 10/27/2014 Page: 3 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 4 of 23
              USCA11 Case: 14-13855 Date Filed: 10/27/2014 Page: 4 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 5 of 23
              USCA11 Case: 14-13855 Date Filed: 10/27/2014 Page: 5 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 6 of 23
              USCA11 Case: 14-13855 Date Filed: 10/27/2014 Page: 6 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 7 of 23
              USCA11 Case: 14-13855 Date Filed: 10/27/2014 Page: 7 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 8 of 23
              USCA11 Case: 14-13855 Date Filed: 10/27/2014 Page: 8 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 9 of 23
              USCA11 Case: 14-13855 Date Filed: 10/27/2014 Page: 9 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 10 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 10 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 11 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 11 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 12 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 12 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 13 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 13 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 14 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 14 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 15 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 15 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 16 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 16 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 17 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 17 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 18 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 18 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 19 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 19 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 20 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 20 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 21 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 21 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 22 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 22 of 23
Case 0:20-cv-61912-DPG Document 27-15 Entered on FLSD Docket 10/30/2020 Page 23 of
            USCA11 Case: 14-13855 Date23
                                       Filed: 10/27/2014 Page: 23 of 23
